Citation Nr: 1041637	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from July 1951 to May 1952.  

This case was previously before the Board of Veterans' Appeals 
(Board) in June 2008, at which time, it was remanded for further 
development.  Following the requested development, the RO 
confirmed and continued the denial of entitlement to service 
connection for a back disability.  Thereafter, the case was 
returned to the Board for further appellate action.

In March 2008, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge whose signature 
appears at the end of this decision.  During that video 
conference, the Veteran's representative raised contentions to 
the effect that a December 1955 Board decision, which had denied 
entitlement to service connection for a back disability, was 
clearly and unmistakably erroneous.  However, she has not filed a 
motion in that regard; and, therefore, her contentions regarding 
clear and unmistakable error will not be considered below.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 1955, the Board denied the Veteran's claim of 
service connection for a back disability.

2.  Evidence associated with the record since the Board's 
December 1955 decision is neither cumulative nor redundant and, 
by itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a back disability. 

3.  The Veteran's back disability, diagnosed primarily as 
degenerative disc disease at L4-L5 and L5-S1, is the result of a 
fall on the obstacle course in service.


CONCLUSIONS OF LAW

1.  The Board's December 1955 decision, which denied the 
Veteran's claim of entitlement to service connection for a back 
disability, is final.  38 U.S.C.A. § 4004 (1952).

2.  New and material evidence has been submitted to reopen the 
Veteran's claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The Veteran's back disability, diagnosed primarily as 
degenerative disc disease at L4-L5 and L5-S1, was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a back disability.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA 
has met that duty.
A review of the record discloses that this is not the Veteran's 
first claim entitlement to service connection for a back 
disability.  That claim was initially denied by the RO in April 
1955 and confirmed by the Board in December 1955.  That decision 
became final under the law and regulations then in effect.  
38 U.S.C. § 4004 (1955) (codified as amended at 38 U.S.C.A. 
§ 7104 (West 2002)).  

In July 2004, the Veteran filed an application to reopen his 
claim of entitlement to service connection for a back disability.  
After reviewing the record, the Board finds no issue as to 
providing an appropriate application form or completeness of the 
application. 

Beginning in September 2004, VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
his claim, including the evidence to be provided by him, and 
notice of the evidence VA would attempt to obtain.  VA informed 
him of the criteria for service connection and set forth the 
criteria, generally, for rating service-connected disabilities 
and for assigning effective dates, should service connection be 
granted.  VA informed the Veteran of the bases for the prior 
denial and advised him of the evidence necessary to substantiate 
the element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA also reiterated the 
evidence necessary to support the underlying service connection 
claim.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In addition to the Veteran's service treatment records, the 
evidence consists of a report reflecting the Veteran's private 
chiropractic treatment for his low back from August 1995 through 
December 2001; statements from the Veteran's children, received 
at the Board in April 2008; and records reflecting the Veteran's 
treatment by VA from November 2003 through October 2006.  In 
December 2008, January 2010, and  July 2010, VA examined the 
Veteran to determine the nature and etiology of any back 
disability found to be present.  

The VA examination reports show that the examiners reviewed the 
Veteran's medical history, including his service treatment 
records; interviewed and examined the Veteran; documented his 
current medical conditions; and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

In September 2004, the Veteran informed VA that in 1955 and 1956, 
he had received back treatment at Norton's Hospital.  However, 
efforts to procure records of that treatment met with negative 
results.  In October 2004, Norton's Hospital reported that it did 
not have the requested records, because it only retained records 
for 21 years.  

In September 2004 and October 2007, VA informed the Veteran of 
additional types of evidence which could be used to support his 
claim, such as statements from former fellow service personnel; 
letters written during service; and reports of post-service 
employment and/or insurance examinations.  To date, such records 
have not been received.  Under such circumstances, further 
development would unnecessarily impose additional burdens upon 
the Board with no reasonable possibility of any benefit flowing 
to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, such development is not warranted.

Finally, the Board notes that in January 2007, the Veteran had a 
hearing at the RO before a local VA hearing officer.  In March 
2008, he also had a video conference with the undersigned 
Veterans Law Judge.  Transcripts of those hearings have been 
associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to determine 
whether or not new and material evidence has been received to 
reopen his claim of entitlement to service connection for a back 
disability, and, if so, a decision on the merits of the appeal.  

Analysis

The Veteran contends that his current back disability was first 
manifested during basic combat training after he fell on the 
obstacle course.  He reports that he has had chronic back 
disability since that time, most recently diagnosed as 
degenerative disc disease at the L4-L5 and L5-S1 levels.  In this 
regard, he states that he did not have a preexisting back 
disability, but that even if he did, it was aggravated by the 
inservice injury.  In any event, he maintains that service 
connection is warranted.  After reviewing the record, the Board 
agrees. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111(West 2002); 38 
C.F.R. § 3.304(b) (2010).  VA bears the burden of proof to rebut 
the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2010).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

In this regard, VA's General Counsel has held, that service 
connection may be granted for diseases of congenital, 
developmental or familial origin if the evidence as a whole shows 
that the manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable VA 
regulations.  The VA General Counsel also has held that a 
congenital defect can be subject to superimposed disease or 
injury, and if superimposed disease or injury occurs during 
military service, service-connection may be warranted for the 
resultant disability.  Vet. Aff. Op. Gen. Couns. Prec. 82-90 
(Congenital/Developmental Conditions, Under 38 C.F.R. § 3.303(c)) 
(July 18, 1990).  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
In April 1955, the RO reviewed the Veteran's service treatment 
records in light of his contentions.  Following its review, the 
RO denied the Veteran's claim of entitlement to service 
connection for a back disability.  Although the RO found the 
presence of a pre-service back disability, it found no objective 
evidence of a chronic increase in the underlying pathology.  
Therefore, the RO concluded that the recurrence of pre-service 
back pain on active duty was insufficient for a finding of 
aggravation.  In December 1955, the Board confirmed and continued 
that conclusion, noting that the inservice manifestations of back 
disability were characteristic of the pre-existing spondylolysis.  
Then, as now, that decision was final.  38 U.S.C. § 4004 (1952) 
(codified as amended at 38 U.S.C.A. § 7104 (West 2002)).

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105.  
The exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall reopen 
the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and 
material evidence, the Board must first determine whether the 
Veteran has, in fact, presented new and material evidence under 
38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi 3 Vet. App. 
510, 512 (1992).  

New evidence means existing evidence not previously submitted to 
VA decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the development 
of his claim has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Evidence added to the record since the RO's December 1955 
decision includes statements from the Veteran's children that 
following service, the Veteran often complained of the need to 
limit his activities due to ongoing back pain.  The additional 
evidence also includes reports of VA examinations, performed in 
December 2008 and January 2009 which suggest that the Veteran's 
current back disability is the result of an injury in service.  
Such evidence is new in the sense that it has not previously been 
before the VA.  It is also material in that it tends to show 
ongoing back symptomatology since service and a nexus between his 
current back disability and an injury in service.  It is neither 
cumulative nor redundant of the evidence of record in 
December 1955 and, when considered with the evidence previously 
of record, raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a back disability.  
Therefore, it is sufficient to reopen the claim.  Accordingly, 
the Board will proceed to evaluate the merits of the appeal but 
only after insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  Elkins.  As noted 
above, such development has been completed.

A de novo review of the records shows that during his May 1951 
service entrance examination, the Veteran's spine and 
musculoskeletal areas, other than his upper and lower 
extremities, were found to be abnormal.  

During service on October 2, 1951, the Veteran fell from a fence 
on the obstacle course and landed squarely on his feet.  He 
reportedly heard a crack in his neck and shoulder.  The initial 
diagnosis was a severe muscle strain of the trapezius with an 
associated hemorrhage.  On October 31, 1951, he complained of a 
backache.  

On December 18, 1951, the Veteran reported that he had a two year 
history of a back injury and that he had sustained a similar 
injury, during basic training.  He also reported that on December 
16, 1951, he had been doing some heavy lifting, when he felt pain 
radiating down his posterior left thigh.  X-rays were negative, 
and he was returned to duty.  On December 20, 1951, following 
further workup, the diagnosis was a herniated nucleus pulposus in 
the left lumbar area.  X-rays were reportedly negative.  On 
January 7, 1952, that diagnosis was replaced by lumbosacral 
strain.  

On January 22, 1952, during an orthopedic consultation, it was 
noted that the Veteran had a two year history of recurrent back 
pain.  The diagnosis was spondylolysis which had existed prior to 
service.  On February 18, 1952, following a second orthopedic 
consultation, it was recommended that the Veteran be released 
from active duty due to back pain of years duration.

In April 1952, during a Medical Board examination, it was noted 
that the Veteran had a six month history of back pain radiating 
to the left leg.  On examination, the Veteran was found to have 
painful limitation of motion of the lumbar spine.  X-rays 
revealed spondylolysis and some irregularity of the facets 
between L4-L5 and L5-S1.  The examiner commented that a lot of 
people had little or no complaints with similar X-ray findings.  
The diagnosis was spondylolysis.  

On April 22, 1952, a Medical Board of officers found the Veteran 
unfit for further service due to dissolution of L4-S1.  The Board 
concluded that such disability had existed prior to service and 
had not been permanently aggravated by any incident in service.  

In addition to the Veteran's service treatment records, the Board 
has received evidence reflecting the Veteran's chiropractic 
treatment from August 1995 through December 2001; the statements 
from his children; records reflecting his VA treatment from 
November 2003 through October 2006; and the transcripts of his 
hearings before VA.  He has also been examined on three occasions 
by VA, December 2008 and January and July 2010.  Such evidence 
shows that the Veteran has received treatment for his back since 
August 1995.  During his hearings, he testified that between the 
time of his release from active duty and August 1995, he was 
treated, periodically, by a chiropractor.  As noted above, his 
children have reported that following his separation from 
service, the Veteran has experienced chronic back pain.  

In December 2008, the Veteran underwent a VA neurosurgical 
examination, and in January 2010, he was examined by the Chief of 
Orthopedic Surgery at a VA Medical Center (MC).  It was noted 
that the Veteran had multilevel degenerative changes with 
thoracolumbar osteophytes and near complete loss of disc height 
at L4-L5 and L5-S1.  In January 2010, X-rays showed the presence 
of degenerative disc disease at those levels, as well as anterior 
osteophytes at L1-L2.  Both VA examiners reviewed the claims file 
and concurred that it was at least as likely as not that the 
clinical and radiographic findings were consistent with the 
Veteran's inservice back trauma and super-imposed, age-related 
degenerative changes over the ensuing decades.  

In July 2010, the Veteran underwent a second VA orthopedic 
examination to specifically include an assessment as to whether 
or not the Veteran had had back disability prior to his entry in 
service, and, if so, whether such disability had been aggravated 
by service.  After reviewing the claims file and examining the 
Veteran, the examiner noted that in service, the Veteran appeared 
to have a longstanding, pre-existing back disability which had 
been exacerbated from time to time.  The examiner acknowledged 
that the Veteran had experienced temporary exacerbations of back 
pain in service but noted that after treatment or the passage of 
time, such exacerbations returned to baseline.  In this regard, 
the examiner noted that at the time of the Veteran's separation 
from service a Board of medical officers found that the Veteran's 
back disability had existed prior to service, and had not been 
aggravated thereby.  Moreover, the examiner noted that for many 
years after service, the Veteran had not been treated for a back 
disability.  Therefore, the examiner concluded that the Veteran's 
low back disability had existed prior to service and had not been 
aggravated thereby.

In reviewing the report of the Veteran's service entrance 
examination, the Board notes that in space 38, the Veteran's 
spine and other musculosketeletal system appeared to be checked 
as "abnormal".  Space 39, showing the presence of identifying 
body marks, scars, or tattoos appears to be checked as being 
normal.  However, in elaborating on space 39, the examiner noted, 
specifically, that the Veteran had an appendectomy scar.  Indeed, 
that was the only abnormality diagnosed on entry.  Moreover, a 
comparison of the number of spaces to be checked with the actual 
number of spaces marked or left blank shows that space 38, the 
spine and other parts of the musculoskeletal system, were checked 
as normal.  Space 39 showing the presence of identifying body 
marks, scars, or tattoos was checked as being abnormal.  When 
combined with the examiner's notation of the Veteran's 
appendectomy scar, the findings strongly suggest that the 
Veteran's spine was normal at the time of his entry in service, 
while the examination for body marks, scars, or tattoos was 
abnormal.

However, even if the Veteran did have a pre-existing back 
abnormality, he served on active duty for almost four months 
prior to complaining of back pain.  He did not complain of such 
pain until after the injury on the obstacle course.  The 
orthopedic consultant found the Veteran's back problems 
consistent with spondylolysis, and in February 1952, noted that 
many people with the Veteran's problems performed military duty 
without difficulty.  However, the consultant also noted that 
since the injury, the chronicity of the Veteran's back problems 
had included radiating pain.  In this regard, the possibility of 
degenerative disc disease of the lumbar spine was considered; 
however, it was not objectively shown.  Nevertheless, the 
Veteran's children noted the chronicity of the Veteran's pain 
since service, and the current findings of radiating low back 
pain are consistent with those reported in service.  Indeed the 
VA neurosurgical examiner and the Chief of Orthopedic Surgery, 
found it at least as likely as not that the Veteran's current 
degenerative disc disease at L4-L5 and L5-S1 is the result of his 
inservice injury.  Admittedly, the findings of the most recent VA 
examiner run counter to those opinions and do not support a grant 
of service connection.  However, it is interesting to note the 
most recent X-rays confirm the presence of degenerative disc 
disease, they do not show the presence of spondylolysis.  
Therefore, after weighing and evaluating the evidence, the Board 
finds that the evidence supports a grant of service connection 
for degenerative disc disease at L4-L5 and L5-S1 on a direct 
basis.  

At the very least, there is an approximate balance of evidence 
both for and against the claim that the Veteran's current 
degenerative disc disease had its onset in or as a result of 
service.  Under such circumstances, all reasonable doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, service connection for degenerative 
disc disease of the lumbar spine is warranted, and the appeal is 
allowed.  As to the fact of service connection for a back 
disability, this decision represents a full grant of benefits 
sought on appeal.


ORDER

Entitlement to service connection for degenerative disc disease 
at L4-L5 and L5-S1 is granted.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


